PER CURIAM.
Arthur Diaz appeals a judgment of convictions and sentence. Finding no merit in the points raised on appeal, we affirm the convictions. Defendant’s sentence, however, must be corrected. The trial court orally imposed a three-year minimum mandatory sentence, but failed to impose the minimum mandatory on a specific count. Thus, the written sentence representing a minimum mandatory sentence imposed on each count is incorrect. As the state properly concedes, the trial court must correct the sentence to reflect that the minimum mandatory sentence is imposed on count I only. § 775.087(2), Fla. Stat. (1989). Accordingly, we affirm the convictions, vacate the sentence, and remand with directions.